DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:

Claim Objections

Claims 1, 3 and 5-10 are objected to as being lack of proper antecedent basis because “the surface” (claim 1, line 9), “the model” (claim 1, line 9) and “the mathematic model” (claim 1, line 11) lack proper antecedent basis.  Appropriate correction is required. 

REASONS FOR ALLOWANCE

The primary reason for allowance claim 1 is that the prior art of record does not teach a method for cleaning a printing fluid off a surface of at least one rotatable component of a printing press having the steps of calculating a parameter corresponding to an amount of the printing fluid being present on the surface when executing the model, the parameter being a film thickness of the printing fluid and using the mathematical model to factor in predefined transfer rates of the printing fluid between at least two rotatable components when calculating the parameter as argued by applicant (Brief on Appeal, page 6, fourth paragraph and the paragraph bridging pages 6 and 7).
Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853